Case: 20-30243       Document: 00515615134            Page: 1      Date Filed: 10/26/2020




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                             October 26, 2020
                                     No. 20-30243
                                                                               Lyle W. Cayce
                                   Summary Calendar
                                                                                    Clerk


   Golden K. Berry,

                                                                  Plaintiff—Appellant,

                                           versus

   Sheriff’s Office Ouachita Parish; Sheriff Jay Russell;
   Chief Deputy Marc Mashaw; Colonel James Purvis;
   Scott Smith,

                                                               Defendants—Appellees.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                                 No. 3:18-CV-1397


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Golden Berry sued the Ouachita Parish Sheriff’s Office (“OPSO”)
   and several individual officers, alleging racial discrimination and retaliation
   for filing a complaint with the U.S. Equal Employment Opportunity Com-


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-30243      Document: 00515615134          Page: 2   Date Filed: 10/26/2020




                                    No. 20-30243


   mission (“EEOC”). Berry moved for summary judgment on his retaliation
   claim; the defendants moved for summary judgment denying both of Berry’s
   claims. The district court denied Berry’s motion and granted the defen-
   dants’. We affirm the denial of Berry’s motion for summary judgment on his
   retaliation claim. We affirm the summary judgment regarding Berry’s racial
   discrimination claim. Finally, we reverse the summary judgment in favor of
   defendants on Berry’s retaliation claim.

                                         I.
          OPSO hired Berry, who is black, as a correctional officer in 2000. He
   attained the rank of Corporal in 2003 and maintained his position for thirteen
   years. His job required that he alternate between working day and night
   shifts. Seeking to work consistent day shifts, Berry approached Deputy Scott
   Smith about the possibility of transferring to a role in the Transitional Work
   Release Center. Berry successfully applied for a deputy role at the center—
   a demotion from his position as Corporal. He alleges that Smith assured him
   that, despite taking a reduced rank, he would retain his current level of pay.
   Smith denies making any such representation.
          After transferring, Berry saw his pay decrease. He contends that
   OPSO allowed white employees to transfer while maintaining both their rank
   and their pay.
          In November 2017, Berry filed a charge of racial discrimination with
   the EEOC. He also filed a corrections statement in March 2018. Leaders
   within OPSO learned of Berry’s EEOC complaint in late January or early
   February 2018, at which point Captain Bryan Boney, who had replaced Smith
   as director of the Transitional Work Release Program, reached out to Berry
   and asked why he had filed a complaint.
          In January or February 2018, Berry also qualified to run for city coun-
   cil. He won his election in March 2018 and was scheduled to be sworn in as




                                         2
Case: 20-30243      Document: 00515615134          Page: 3   Date Filed: 10/26/2020




                                    No. 20-30243


   a councilman on June 29. Boney saw the election results on television and
   notified Colonel James Purvis, who had the authority to fire Berry. Four days
   later, Boney and Purvis summoned Berry and terminated his employment on
   the basis that he could not hold office while working as a deputy sheriff.
   OPSO did not offer Berry the opportunity to work until he was sworn in to
   office, nor did OPSO give Berry the option to decline his elected position and
   retain his employment at the Center.
          Berry filed a charge of retaliation with the EEOC in May 2018 and
   supplemental charges of retaliation and wrongful termination with the EEOC
   in August 2018. In July 2018, the EEOC provided Berry with a right-to-sue
   letter for his racial discrimination charge, and in September 2018 Berry
   received a right-to-sue letter for his retaliation charge. Berry sued for dis-
   crimination based on race and retaliation under Title VII of the Civil Rights
   Act of 1964, 42 U.S.C. § 2000e. Berry moved for summary judgment on his
   retaliation claim, and the defendants moved for summary judgment on both
   of Berry’s claims. The district court denied Berry’s motion and granted the
   defendants’ motion, dismissing Berry’s claims with prejudice.            Berry
   appeals.

                                          II.
          We review a summary judgment de novo and apply the same legal stan-
   dards as did the district court. Brown v. Wal-Mart Stores East, L.P., 969 F.3d
571, 576 (5th Cir. 2020). Per Federal Rule of Civil Procedure 56(a), summary
   judgment is proper where the “movant shows that there is no genuine dis-
   pute as to any material fact and the movant is entitled to judgment as a matter
   of law.” We view all evidence in the light most favorable to Berry, the non-
   moving party. Id.

                                          A.
          We first review the summary judgment on Berry’s racial discrimin-




                                          3
Case: 20-30243        Document: 00515615134              Page: 4      Date Filed: 10/26/2020




                                         No. 20-30243


   ation claim. To analyze whether a plaintiff has established a prima facie case
   of racial discrimination under Title VII based on circumstantial evidence, we
   apply the McDonnell Douglas framework. 1 Under that framework, a plaintiff
   must show that he “(1) is a member of a protected group; (2) was qualified
   for the position at issue; (3) was discharged or suffered some adverse employ-
   ment action by the employer; and (4) was . . . treated less favorably than other
   similarly situated employees outside the protected group.” McCoy, 492 F.3d
   at 556.
             If the plaintiff establishes a prima facie case, the burden shifts to the
   employer to provide a legitimate, nondiscriminatory reason for the action. Id.
   at 557. If the employer does so, the burden shifts back to the plaintiff, who
   then must establish either that the employer’s reason was pretext for discrim-
   ination or that the plaintiff’s protected status was a motivating factor for the
   action. Alvarado v. Tex. Rangers, 492 F.3d 605, 611 (5th Cir. 2007).
             Berry bases his racial discrimination claim on circumstantial evidence.
   Applying the McDonnell Douglas framework, the district court found that he
   failed to satisfy the fourth prong, explaining that he did not show that he was
   treated less favorably than similarly situated employees outside his protected
   class. The court stated, however, that even if Berry had established a prima
   facie case, his claim would still fail because he had not shown that OPSO’s
   given reason for his termination was pretext. 2
             In providing a nondiscriminatory reason for reducing Berry’s pay,
   OPSO contends that it did so because he voluntarily transferred into a posi-


             1
            McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007) (per curiam); see
   also McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).
             2
              Because the district court was correct in its pretext analysis regarding Berry’s
   racial discrimination claim, we need not assess whether it properly found that Berry had
   failed to establish a prima facie case of racial discrimination.




                                               4
Case: 20-30243        Document: 00515615134         Page: 5    Date Filed: 10/26/2020




                                     No. 20-30243


   tion with a lower rank in order to maintain a daytime work schedule. Because
   defendants provided a nondiscriminatory reason for the adverse action, the
   burden shifted back to Berry to show that the reason was pretextual or that
   his protected status was a motivating factor in his pay decrease. See Alvarado,
492 F.3d at 611.
          Berry failed to make such a showing. The defendants presented evi-
   dence that the other transferees applied to open positions with ranks that
   permitted them to maintain their pay. It is undisputed that Berry knowingly
   and voluntarily transferred to a position with a lower rank. Although there is
   a dispute of fact about whether he was promised that his pay would remain
   the same despite his reduced rank, Berry did not show that other transferees
   were permitted to take a position with a lower rank while maintaining their
   pay. He failed, therefore, to provide evidence of disparate treatment, because
   the employees whose transfers he pointed to as evidence of such treatment
   were not similarly situated. See Lee v. Kan. City S. Ry. Co., 574 F.3d 253, 260
   (5th Cir. 2009). Indeed, a plaintiff’s subjective belief that he was the victim
   of racial discrimination is insufficient to create an inference of discriminatory
   intent. Roberson v. Alltel Info. Servs., 373 F.3d 647, 654 (5th Cir. 2004). The
   district court properly granted summary judgment on the racial discrimina-
   tion claim.

                                          B.
          Berry contends that the district court erred in denying his motion for
   summary judgment. He also asserts that the district court erred in granting
   OPSO’s motion for summary judgment on his retaliation claim.
          Berry maintains that OPSO terminated him because he filed a racial
   discrimination complaint with the EEOC. Under Title VII, employers may
   not retaliate against an employee because the employee opposed a practice
   made unlawful by Title VII, registered a complaint under Title VII, or parti-




                                          5
Case: 20-30243       Document: 00515615134           Page: 6     Date Filed: 10/26/2020




                                      No. 20-30243


   cipated in an investigation under the law. Brown, 969 F.3d at 576–77. Where
   a retaliation case is based on circumstantial evidence, we apply McDonnell
   Douglas. Id. at 577. That framework requires the plaintiff to establish a prima
   facie case of retaliation by demonstrating “(1) that he engaged in activity
   protected by Title VII; (2) that he suffered an adverse employment action;
   and (3) that a causal connection exists between the protected activity and the
   adverse employment action.” Byers v. Dall. Morning News, Inc., 209 F.3d
419, 427 (5th Cir. 2000).
          As the district court correctly found, Berry established a prima facie
   case of retaliation. Lodging his complaint with the EEOC was a protected
   activity. OPSO terminated Berry from his job, and “termination is a classic
   example of adverse employment action under our caselaw.” Hassen v. Ruston
   La. Hosp. Co., 932 F.3d 353, 358 (5th Cir. 2019). Finally, by, inter alia, pro-
   ducing evidence that OPSO had knowledge of his EEOC complaint before
   his termination, Berry met the “causal connection” element. Thus, he satis-
   fied the elements of a prima facie case of retaliation.
          If a plaintiff establishes a prima facie case, the burden shifts to the
   employer to produce a legitimate, nondiscriminatory reason for taking the
   adverse action. Brown, 969 F.3d at 577. If the employer satisfies that burden,
   then the burden returns to the plaintiff to show that the employer’s stated
   reason is pretextual. Id. OPSO offered a nondiscriminatory reason for firing
   Berry: because he violated the OPSO Manual of Rules by running for office
   without notifying his superiors.
          Because OPSO proffered a nondiscriminatory explanation, the burden
   shifts to Berry to show that that reason was pretext for retaliation. Id. To
   prevail in a claim that the employer’s reason was pretextual, a plaintiff must
   establish “that the adverse action would not have occurred but for the
   employer’s retaliatory motive . . . .” Feist v. La., Dep’t of Justice, Office of the




                                            6
Case: 20-30243        Document: 00515615134          Page: 7    Date Filed: 10/26/2020




                                      No. 20-30243


   Att’y Gen., 730 F.3d 450, 454 (5th Cir. 2013) (internal quotation marks omit-
   ted). Furthermore, to survive a motion for summary judgment, a plaintiff
   “must show that there is a ‘conflict in substantial evidence’ on this ultimate
   issue.” Musser v. Paul Quinn Coll., 944 F.3d 557, 561 (5th Cir. 2019) (quoting
   Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 658 (5th Cir. 2012)). “Evi-
   dence is ‘substantial’ if it is of such quality and weight that reasonable and
   fair-minded men in the exercise of impartial judgment might reach different
   conclusions.” Hernandez, 670 F.3d at 658 (cleaned up).
             In support of his contention that OPSO’s proffered reason for his ter-
   mination was pretextual, Berry points to (1) the temporal proximity between
   his supervisors’ learning of his EEOC complaint and his termination,
   (2) OPSO’s shifting explanations for his termination, and (3) the inconsistent
   application of OPSO policies against him compared to similarly situated
   white employees.
             Berry notes that OPSO learned of his complaint in late January or early
   February 2018. He further points out that he was fired less than two months
   later, within days of OPSO’s learning of his running for office. A two-month
   gap between a protected activity and an adverse action is close enough to
   serve as evidence of pretext—indeed, “‘a time lapse of up to four months’
   may be sufficiently close” to provide such evidence. Feist, 730 F.3d at 454
   (quoting Evans v. City of Hous., 246 F.3d 344, 354 (5th Cir. 2001)). Temporal
   proximity “is relevant to, but not alone sufficient to demonstrate, pretext,”
   so we proceed to examine Berry’s additional evidence. Brown, 969 F.3d
   at 579.
             Berry alleges that OPSO provided shifting explanations for his ter-
   mination and that that inconsistency is evidence of pretext. “[A]n employ-
   er’s inconsistent explanations for its employment decisions at different times
   permits [sic] a jury to infer that the employer’s proffered reasons are pre-




                                            7
Case: 20-30243      Document: 00515615134           Page: 8    Date Filed: 10/26/2020




                                     No. 20-30243


   textual.” Burrell v. Dr. Pepper/Seven Up Bottling Grp., L.P., 482 F.3d 408,
   412 n.11 (5th Cir. 2007) (cleaned up).
          OPSO provided shifting rationales for Berry’s termination. As the
   district court noted, Colonel Purvis, Chief Mashaw, and Captain Boney ini-
   tially testified that OPSO terminated Berry because he allegedly violated the
   Louisiana law against dual officeholding. Similarly, Berry’s separation notice
   states that his reason for termination was “Violation of Louisiana Law.”
   Berry, however, cited caselaw to show that his employment with OPSO after
   his election but months before assuming office did not violate Louisiana law.
   Moreover, he established that at least one white employee worked for OPSO
   between his election to office and his swearing-in. In response, OPSO offered
   a different explanation for Berry’s termination, stating that he was fired for
   violating policies in the OPSO manual. OPSO’s shifting reasons provide
   some evidence of pretext.
          Relatedly, Berry asserts that OPSO inconsistently applied its policies,
   enforcing rules against him that it did not enforce against similarly situated
   white employees. The “inconsistent treatment of [a plaintiff] raises disputed
   issues of material fact as to whether[] but for exercising her rights she would
   have been discharged.” Wheat v. Fla. Par. Juvenile Justice Comm’n, 811 F.3d
702, 711 (5th Cir. 2016). Moreover, a “plaintiff may establish pretext by
   showing that a discriminatory motive more likely motivated her employer’s
   decision, such as through evidence of disparate treatment, or that her em-
   ployer’s explanation is unworthy of credence.” Haire v. Bd. of Supervisors of
   La. State Univ. Agric. & Mech. Coll., 719 F.3d 356, 363 (5th Cir. 2013).
          OPSO contends that Berry violated the manual (1) by running for
   office and, thereby, engaging in political activity and (2) by failing to request
   permission from his supervisor before attaining outside employment. Berry,
   however, points out that multiple OPSO employees have run for elected




                                            8
Case: 20-30243      Document: 00515615134           Page: 9    Date Filed: 10/26/2020




                                     No. 20-30243


   office. Indeed, one of them wore his OPSO uniform in a political advertise-
   ment, contravening the manual’s ban on campaigning in uniform.
          OPSO asserts that Berry is not similarly situated to the other employ-
   ees who ran for office because they informed their supervisors that they were
   running for office and took leaves of absence during their campaigns. Berry,
   however, casts doubt on whether the other employees actually made formal
   requests or took leaves of absence. Indeed, he points out that Sheriff Jay Rus-
   sell testified that the policy requires employees to submit a letter before run-
   ning for office. During discovery, Berry requested any documentation per-
   taining to four other employees’ requests for leaves of absence. OPSO
   answered that there were no responsive documents because leave was ver-
   bally given. The absence of such documentation shows that, at the very least,
   OPSO was not adhering to its own purported policy of requiring “a written
   summary of proposed duties” before entering outside employment.
          Moreover, Berry notes that his discovery requests included inquiries
   for additional documentation of the other employees’ alleged leaves of
   absence, such as payroll sheets. OPSO provided no such documents to show
   that the alleged leaves of absence even occurred. The district court took
   OPSO at its word that other employees had informed OPSO of their cam-
   paigns and had taken leaves of absence when running for office; thus, the
   district court concluded that OPSO’s reasons for terminating Berry were not
   pretextual.
          Berry, however, requested evidence that the other employees actually
   requested and took leaves of absence, and OPSO did not provide any sup-
   porting documentation. The absence of such evidence—which should be
   readily available—raises an issue of material fact on the basis of which a rea-
   sonable jury could find that OPSO’s purported reasons for terminating Berry
   were pretextual. See, e.g., Garcia v. Prof'l Contract Servs., Inc., 938 F.3d 236,




                                          9
Case: 20-30243      Document: 00515615134            Page: 10    Date Filed: 10/26/2020




                                      No. 20-30243


   245 (5th Cir. 2019).
          Considering the timing of his firing, OPSO’s shifting explanations for
   his termination, and the possibility that OPSO applied its policy against Berry
   but not against other employees who ran for office, we conclude that “taking
   [the] evidence in its totality and in the light most favorable” to Berry “creates
   a genuine issue of material fact.” Id. at 244. This does not mean that Berry
   will necessarily prevail at trial or that his termination was definitively retalia-
   tory. See id. at 246. But he has produced enough evidence to survive sum-
   mary judgment on his retaliation claim.
          We therefore AFFIRM the summary judgment dismissing Berry’s
   racial discrimination claim. We AFFIRM the denial of Berry’s motion for
   summary judgment on his retaliation claim. We REVERSE the summary
   judgment for defendants on the retaliation claim and REMAND for further
   proceedings as appropriate.




                                           10